DETAILED ACTION
	This communication is in response to the amendment filed on 11/29/2021 for application 16/588,147. Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant arguments regarding cited prior art found to be persuasive and therefore the previous rejections under sections 35 U.S.C. 103 has been withdrawn.
Applicant arguments regarding 101 rejection found to be persuasive and therefore the previous rejection under sections 35 USC §101 has been withdrawn.

A double patenting rejection is maintained because terminal disclaimer has not been filed by the applicant.

Double Patenting 
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of patent No. 10,671,642 B2.  Claims e.g., executing, by the first database engine, one or more transactions, thereby changing rows of a source table of the source database; assigning, by the first database engine, a data-change-ID to each changed row in the source table, the data-change-ID being indicative of the time of changing said row, all data-change-IDs assigned by the first database engine being ordered in a manner that reflects a sequence of commit events of the data changes; maintaining, by the first database engine, a plurality of source pages, wherein data rows of the source table are stored, each source page having a source-page-ID and comprising an up-to-date highest-data-change-ID, the highest-data-change-ID being the data-change-ID having been assigned most recently to one of the data rows comprised in the source page; creating, by the second database engine, a target table, the target table comprising a source-page-ID-column for storing, for each data row copied from the source table into the target table, the source-page-ID of the source page comprising said data row; maintaining, by the second database engine, a metadata table, the metadata table comprising a column for the source-page-IDs and a further column for the highest-data-change-IDs of the source pages identified by said source-page-IDs, the highest-data-change-IDs in the metadata table indicating the highest-data-change-IDs of the source pages at the time of previously copying rows of said source page to the target database; and copying data from the source table to the target table; copying data from the source table to the target table) almost similar element (e.g., executing, by the first database engine, one or more transactions, thereby changing rows of a source table of the source database; assigning, by the first database engine, a data-change-ID to each changed row in the source table, the data-change-ID being indicative of the time of changing said row; maintaining, by the first database engine, a plurality of source pages, wherein each source page having a source-page-ID and comprising an up-to-date highest-data-change-ID, the highest-data-change-ID being the data-change-ID having been assigned most recently to one of the data rows comprised in the source page; creating, by the second database engine, a target table, the target table comprising a source-page-ID-column for storing, for each data row copied from the source table into the target table, the source-page-ID of the source page comprising said data row; maintaining, by the second database engine, a metadata table, the metadata table comprising a column for the source-page-IDs and a further column for the highest-data-change-IDs of the source pages identified by said source-page-IDs, the highest-data-change-IDs in the metadata table indicating the highest-data-change-IDs of the source pages at the time of previously copying rows of said source page to the target database; and copying data from the source table to the target table) of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Shang et al. discloses US 8,996,458 B2 High volume, high speed adaptive data replication.
HOLENSTEIN et al. discloses US 2010/0332448 A1 Method for ensuring referential integrity in replication engines by resolving lock conflicts.
Holenstein et al. discloses US 7,321,904 B2 Synchronization of a target database with a source database during database replication.





Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mohammad A Sana/Primary Examiner, Art Unit 2166